FILED
                           NOT FOR PUBLICATION
                                                                             JAN 02 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ERIN WILSON,                                     No.   16-36025

              Plaintiff-Appellant,               D.C. No. 1:15-cv-03173-JTR

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   John T. Rodgers, Magistrate Judge, Presiding

                          Submitted December 28, 2018**


Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

      Erin Wilson appeals the district court’s order affirming the Commissioner of

Social Security’s denial of her application for supplemental security income under

Title XVI of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 42 U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d 872, 875

(9th Cir. 2016), and we affirm.

      I. Wilson’s Testimony

      The ALJ did not err in discounting Wilson’s testimony. The ALJ applied the

requisite two-step framework and cited specific, clear, and convincing reasons for

discounting Wilson’s statements. See Trevizo v. Berryhill, 871 F.3d 664, 678 (9th

Cir. 2017). The ALJ cited contradictory statements in Wilson’s testimony,

evidence that Wilson’s reported daily activities conflicted with her claims of

debilitating impairment, and contradictory medical evidence. See Molina v. Astrue,

674 F.3d 1104, 1112 (9th Cir. 2012); Bray v. Comm’r Soc. Sec. Admin., 554 F.3d
1219, 1227 (9th Cir. 2009).

      The ALJ did not err in finding inconsistencies in Wilson’s testimony

concerning her ability to stand. Despite Wilson’s argument that she did not include

difficulty standing in her functional report because she did not develop this

difficulty until May 2012—after she filled out the report—this explanation is

inconsistent with other evidence the ALJ cited, such as her failure to mention any

difficulty walking or standing during her hearing in October 2013 and notes from a

doctor’s appointment in April 2013 indicating Wilson “continued to stay active and

wanted to do more exercise (e.g. yoga).” Thus, the ALJ’s interpretation remains


                                          2
supported by the record. See Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

      Wilson also takes issue with the ALJ finding it was inconsistent that Wilson

testified about migraine headaches interfering with daily activities despite not

alleging experiencing migraines in her functional report. Wilson contends the

functional report inquires about functional limitations rather than a listing of

impairments. However, the ALJ clarified that Wilson had denied any issues with

concentration or concentration-related activities in the report. Therefore, the ALJ’s

finding that Wilson’s subsequent testimony concerning migraines was inconsistent

with her earlier lack of reported functional limitations due to migraines was

rational and supported by the record. See id.

      Wilson’s contentions that the ALJ erred in finding inconsistencies in

Wilson’s reported daily activities also lack merit. The ALJ cited inconsistencies

between Wilson’s claims of debilitating impairment and evidence such as Wilson’s

testimony that she cared for her daughter, had helped clean out an apartment that

had caught on fire, and conducted research on the Internet. Wilson proffers

alternative interpretations of the record that would reconcile these inconsistencies.

We uphold the ALJ’s decision because the ALJ offered a reasonable interpretation

of the record, even if the evidence lends itself to more than one rational




                                           3
interpretation. See Revels, 874 F.3d at 654; Osenbrock v. Apfel, 240 F.3d 1157,

1162 (9th Cir. 2001).

      Wilson also argues that, despite the ALJ’s statement that Wilson had

previously denied other mental functional problems besides her avoidance of

crowds, she consistently reported her anxiety symptoms. Consistent with the ALJ’s

statement, Wilson indicated in her functional report that crowds caused her

anxiety, but her conditions did not affect her memory or ability to complete tasks,

concentrate, understand, or follow instructions. It is not entirely clear what

inconsistency the ALJ intended to highlight with the subsequent statement that

Wilson testified about experiencing extreme anxiety walking through a grocery

store. Nevertheless, the ALJ’s initial observation that Wilson denied other mental

functional problems besides crowd-related anxiety, despite her claims of

debilitating impairment, remains valid. Even if this portion of the ruling is not a

model of clarity, the ALJ’s “path may reasonably be discerned,” and so the court

will still defer to the ALJ’s decision. See Molina,674 F.3d at 1121 (citing Alaska

Dep’t of Envtl. Conservation v. EPA, 540 U.S. 461, 497 (2004)).

      Any error in the ALJ’s reasoning that Wilson was motivated to apply for

disability benefits for reasons unrelated to her medical impairments was harmless.

The ALJ’s statements lack substantial support in the record, but the ALJ’s other


                                           4
reasons for affording Wilson’s testimony less weight remain “adequately supported

by substantial evidence in the record,” rendering any error harmless. See Carmickle

v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008); cf. Burrell v.

Colvin, 775 F.3d 1133, 1140 (9th Cir. 2014).

      II. Treating Physician Dr. Harvey’s Opinions

      The ALJ did not commit harmful error by discounting the opinion of treating

physician Dr. Harvey. Wilson’ s contention that the ALJ erred by discounting Dr.

Harvey’s opinion concerning Wilson’s mental health symptoms because Dr.

Harvey is not a psychiatric care provider lacks merit. While Wilson’s mental and

physical health issues may be interconnected, the ALJ reasonably found Dr.

Harvey’s opinions concerning Wilson’s mental health conflicted with that of her

treating psychiatrist. The ALJ acted in accordance with the agency’s regulations

advising ALJs to accord more weight “to the opinions of specialists concerning

matters relating to their specialty over that of nonspecialists.” Holohan v.

Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (citation omitted).

      Wilson’s objection to the ALJ finding inconsistencies between the opinions

of Dr. Harvey and treating psychologist Dr. Strosahl amounts to advocating for an

alternative interpretation of the medical evidence. Although portions of these

doctors’ opinions may align, Wilson has not shown the ALJ’s examples of conflict


                                           5
in these opinions lack substantial evidentiary support. The ALJ fulfilled her

responsibility to resolve conflicts in the medical evidence, see Tommasetti v.

Astrue, 533 F.3d 1035, 1041-42 (9th Cir. 2008), and the court will uphold the

ALJ’s rational interpretation of the evidence, see Ryan v. Comm’r Soc. Sec.

Admin., 528 F.3d 1194, 1198 (9th Cir. 2008).

      Wilson also takes issue with the ALJ’s rationale that Dr. Harvey’s

recommendation that Wilson undergo an independent medical exam signaled she

lacked confidence in her assessment. Again, in support of her argument, Wilson

presents an alternative to the ALJ’s interpretation of the record supported by

substantial evidence, and the court will not disturb the ALJ’s rational

interpretation. See Ryan, F.3d at 1198.

      Wilson argues the ALJ erred by finding it was inconsistent for Dr. Harvey to

opine that Wilson was able to lift up to ten pounds, and also opine that Wilson

could not perform any work activity. This argument has merit. However, because

the ALJ provided other legally valid reasons for rejecting Dr. Harvey’s opinion,

this error was “inconsequential to the ultimate nondisability determination,” and

therefore harmless. See Molina, 674 F.3d at 1115.

      While the ALJ’s statement that Dr. Harvey was attempting to act as an

advocate for Wilson lacks support in the record, the ALJ’s underlying reasoning


                                          6
that Dr. Harvey’s opinion depended on Wilson’s self-reports—including that

Wilson’s limitations dated from 1987—is valid. It is not contested that Wilson

suffered a shoulder injury in 1987, but Dr. Harvey could not know with certainty

this injury immediately disabled Wilson. This court has upheld an ALJ’s rejection

of a physician’s opinion concerning a disability onset date where the date

transpired long before the physician treated or examined the patient. See

Magallanes v. Bowen, 881 F.2d 747, 754 (9th Cir. 1989).

      III. Treating Psychologist Dr. Strosahl’s Opinions

      The ALJ also did not commit harmful error by discounting treating

psychologist Dr. Strosahl’s opinions. Wilson argues the ALJ erred by finding

Wilson’s denial of memory and concentration problems conflicted with Dr.

Strosahl’s evaluation. She also contends the ALJ erred by disregarding contrary

evidence when finding the limitations Dr. Strosahl assessed did not align with his

treatment notes. Wilson again asks the court to reweigh the evidence. The ALJ is

the “final arbiter” concerning ambiguous and conflicting medical evidence,

Tommasetti, 533 F.3d at 1041–42, and the court upholds the ALJ’s rational

interpretation of the record, see Ryan, 528 F.3d at 1198.

      The ALJ’s statement that Wilson may have exaggerated her mental health

symptoms lacks evidentiary support, but the conflicting medical testimony the ALJ


                                          7
cited, such as the examination results from other clinicians who did not find

Wilson had any significant cognitive difficulties, still provides legally valid

grounds for discounting Dr. Strosahl’s opinion. See Tommasetti, 533 F.3d at 1041-

42; Ryan, 528 F.3d at 1198.

      Last, although Wilson argues the ALJ erred by discounting Dr. Strosahl’s

opinions because they were based on Wilson’s unreliable subjective reports, the

ALJ reasonably concluded that because Dr. Strosahl specializes in mental health,

rather than physical health, he must have relied on Wilson’s reports of her physical

symptoms when forming the opinion that she was markedly limited in certain

mental functional areas due at least in part to physical pain. Because ALJs may

discount medical opinions based upon a claimant’s self-reports that have also been

properly discounted, the ALJ did not err. See Ghanim v. Colvin, 763 F.3d 1154,

1162 (9th Cir. 2004).

      AFFIRMED.




                                           8